Title: James Madison to James Monroe, 16 June 1828
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  June 16. 1828
                            
                        
                        
                        I have already apprised you of your mistake of the day for the meeting of the Visitors, which is the 10th not the 15th. of July. I now wish you to know that we propose to pay a visit to Col:
                            Lindsay, on our way, and on the following day, another. This will make it necessary to set out on Monday the 8th. You must
                            not fail therefore to be here on the saturday or sunday preceding, and as much sooner as you can make convenient. I am
                            sure you will readily join in the call on our old friend, who is I understand entirely recovered from the accident which
                            afflicted him. And we can keep together thereafter, unless it be not in accord with your arrangements. Should this find
                            you in N. York as is presumed, present our best regards to Mrs. Monroe who we hope is enjoying improved health in the
                            happy Society of her friends, to all of whom also, we beg to be presented in the proper manner. Affecy.
                        
                        
                            
                                James Madison
                            
                        
                    